Citation Nr: 0431853	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-22 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO)


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1996 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the VA 
RO, which granted service connection for right and left knee 
disorders and assigned an initial 10 percent rating for each 
knee (effective from the January 2000 date of claim).  

As the veteran appeals the RO's initial ratings following 
original awards of service connection, the rating issues on 
appeal are not the result of claims for "increased" 
entitlement, but rather ones involving the propriety of the 
original evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In March 2004, the appeal was remanded by the Board so that 
the veteran could be given an opportunity for a requested 
personal hearing before a Veterans Law Judge at the RO.  The 
veteran's sworn testimony was obtained at a hearing conducted 
by the undersigned Acting Veterans Law Judge sitting at the 
RO on June 24, 2004 (Travel Board hearing), a transcript of 
which is on file.  

At his Travel Board hearing, the veteran submitted additional 
medical evidence to the Board, along with a waiver of initial 
RO consideration of that evidence.  At that time, the veteran 
withdrew the issue of whether a timely substantive appeal had 
been filed in response to an August 2000 RO rating decision, 
which assigned an initial noncompensable rating for bilateral 
hearing loss.  Accordingly that issue is no longer on appeal.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his service-connected right and 
left knee disorders, status post anterior cruciate ligament 
reconstructions, warrant more than the initial 10 percent 
ratings for each knee, on the basis of his complaints of pain 
and selling, occasional locking and instability, as well as 
painful and limited range of motion.  The veteran asserts 
that both his right and his left knee disorders are more 
severe than demonstrated on VA medical examination in May 
2003.  In a report dated after the  May 2003 VA medical 
examination, an orthopedic surgeon reported that the veteran 
was to undergo surgical correction of an internal derangement 
of the left knee.  Thus, it appears that the veteran's 
service-connected disorder may have undergone alteration 
after the VA medical examination   

All pertinent records must be requested by VA, even if the 
veteran has not specifically directed VA to do so.  See Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The VBA AMC should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
any and all VA and non-VA health care 
providers who treated him for right 
and/or left knee disabilities and whose 
records have not been received.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured. Once obtained, 
all records must be associated with the 
claims folder.
In particular, the RO should attempt to 
retrieve any records pertaining to the 
disorders in question that have been 
generated by the "HEALTHSOUTH" 
Diagnostic Center, and Drs. M. S. and J. 
D., including any surgery and physical 
therapy notes.  Additionally, the VBA AMC 
should obtain all outstanding VA 
treatment reports, to include any 
physical therapy regarding his right and 
left knee disorders.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).  

3.  Upon completion of the above, the VBA 
AMC should afford the appellant an 
orthopedic examination of both the right 
and left knees, preferably by a physician 
who has not previously examined the 
veteran, to ascertain the severity of any 
and all orthopedic residuals of service-
connected right and left knee disorders.  
The appellant's claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

The examination should include any 
diagnostic tests or studies, including 
radiological studies, that are deemed 
necessary for an accurate assessment, 
with reference to the results of prior X-
rays and a March 26, 2004 private 
magnetic resonance imaging (MRI).  

The examiner, after ascertaining whether 
or not the veteran is presently in 
compliance with his knee medications, 
should specifically ascertain whether or 
not the veteran has any arthritis of a 
knee joint, and, if so, whether it causes 
limitation of motion or pain and to what 
extent.  The examiner should be asked to 
determine whether any knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.   The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when either knee is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.   

In addition, the examiner should 
ascertain the current level of functional 
impairment of both knees due to any 
lateral instability and recurrent 
subluxation, and, if the veteran has 
lateral instability and subluxation of 
the knee, if that instability and/or 
subluxation is slight, moderate or 
severe.  The examination should include 
any other diagnostic tests or clinical 
studies that are deemed necessary for an 
accurate assessment.  

4.  Following completion of the 
development requested hereinabove, the RO 
will readjudicate the veteran's claims, 
with consideration of all relevant 
schedular provisions including 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response thereto.

6.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition, if in order. The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


